UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


RUTHIE MICHELLE SWANSON,                      )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Civil Action No. 11-1990 (BAH)
                                              )
INTERNAL REVENUE SERVICE,                     )
                                              )
               Defendant.                     )



                                    MEMORANDUM OPINION

       Defendant moves to dismiss this action under Rule 12(b)(1) of the Federal Rules of Civil

Procedure on the grounds of sovereign immunity and mootness. United States’ Motion to

Dismiss, ECF No. 11. By Order of August 7, 2012, ECF No. 12, Plaintiff was advised about her

obligation to respond to Defendant’s motion by September 12, 2012, and the consequence of

dismissal if she did not file a response. Plaintiff has neither filed a response nor requested

additional time to do so. The Court therefore will grant Defendant’s motion to dismiss as

conceded and will dismiss this action. See LCvR 7(b) (“If [an opposing] memorandum is not filed

within the prescribed time, the Court may treat the motion a conceded.”); Twelve John Does v.

District of Columbia, 117 F.3d 571, 577 (D.C. Cir. 1997) (“Where the district court relies on the

absence of a response as a basis for treating a motion as conceded, [the District of Columbia

Circuit] honor[s] its enforcement” of the local rule). A separate Order accompanies this

Memorandum Opinion.

                                                      /s/ Beryl A. Howell
                                                     UNITED STATES DISTRICT JUDGE
DATE: October 4, 2012